Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 9, 2015

                                            No. 04-15-00407-CV

                             IN RE ATLANTIC SOUNDING CO., INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On July 6, 2015, relator Atlantic Sounding Co., Inc. filed a petition for a writ of mandamus.
The court has considered relator’s petition, the response and reply of the parties, and has
determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Ana Lisa Garza is ORDERED to vacate the May 12, 2015 order denying
relator’s motion to transfer venue and issue an order transferring venue to Harris County. The writ
will issue only if we are notified that Judge Garza has not done so within fifteen days of the date
of this order.

        It is so ORDERED on December 9, 2015.


                                                                     _____________________________
                                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. DC-14-844, styled Juan Gonzalez v. Atlantic Sounding Co., Inc., pending
in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.